Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 3/30/2022.

As filed, claims 4, 6, 7, 8, 10, 14-24, 26, and 27 are pending; claims 29 and 30 are withdrawn; and claims 1-3, 5, 9, 11-13, 25, and 28 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2022 has been considered by the Examiner.


Terminal Disclaimer
The terminal disclaimer filed on 3/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application No. 16/756,630 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 3/29/2022, with respect to claims 4, 6, 7, 8, 10, 13-24, 26, and 27, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 8, 10, and 13-24 is withdrawn per amendments and cancellation of claim 13.

The § 102(a)(1) rejection of claims 4, 6-8, 10, 13-24, 26, and 27 by Moriarty, as evidenced by Cornet, is withdrawn per amendments and cancellation of claim 13.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 4, 6-8, 10, 13-24, 26, and 27 by co-pending application No. 16/756,630  is withdrawn per cancellation of claim 13; and filing and approval of the abovementioned terminal disclaimer.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

a)	Applicant’s amendment with respect to amended claim 8 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the newly added limitation of OP, wherein P is an alcohol protecting group for instantly claimed leaving group (X) in Int A9, and does not provide support for the newly added limitation of Int A9 derived solely from plant sources as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 12/4/2017) only provide support for tosylate, mesylate, halogen, or sulfonate ester for instantly claimed leaving group (X); and failed to provide any support that Int A9 is derived solely from plant sources.  Thus, any functional group outside of tosylate, mesylate, halogen, or sulfonate ester for instantly claimed leaving group (X) in Int A9, and Int A9 derived solely from plant sources are considered new matter.

    PNG
    media_image1.png
    221
    588
    media_image1.png
    Greyscale

(paragraph 0051)


    PNG
    media_image2.png
    80
    579
    media_image2.png
    Greyscale

(paragraph 00106)


    PNG
    media_image3.png
    398
    591
    media_image3.png
    Greyscale

(paragraph 00276)
Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”
b)	Regarding claims 10, 14, and 15, these claims are directly or indirectly dependent of claim 8, and they failed to correct the defective issue in claim 8, which rendered these claims improper.

Claim Interpretation
With regards to the preamble phrase, such as “synthetic deoxycholic acid" in claim 4, 6-8, 10, 14-24, 26, and 27, the Examiner finds the word, “synthetic”, in the abovementioned phrase will not be accorded patentable weight for prior art purpose because such word fails to limit the structure of the compound of instant formula DCA and is a mere statement of purpose, according to the guidance in MPEP 2111.02.  

	
The Examiner finds the claim construction of claims 8, 10, and 14-24 as a product by process (i.e. the deoxycholic acid of instant formula DCA and its preparation method).   In other words, the determination of patentability is based on the deoxycholic acid itself, and not its method of preparation.  See MPEP 2113(I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6-8, 10, 14-24, 26, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foreign Patent Application Publication No. WO2012/021133, hereinafter Moriarty (see IDS filed 1/29/2021), in view of “Characterization of the photosynthetic pathway of some tropical food yams (Dioscorea spp.) using leaf nature 13C abundance”, hereinafter Cornet (see IDS filed 1/29/2021), and in view of “Hunting For Biobased Acrylic Acid”, hereinafter Tullo.

Moriarty (‘133 publication) teaches DCA, a bile acid, produced from animals may contain animal pathogens, see pages 3-4 (bridged). Moriarty goes on to teach there is a need to produce DCA or bile acid compositions free of the potential risk of animal pathogens, see page 6, paragraph 0017, by producing DCA which is not isolated from mammalian or microbial organisms naturally producing DCA, see page 18, paragraph 0067. Moriarty teaches DCA could by synthesized from sapogenins, tigogenin, diosgenin, chlorogenin, smilagenin and hecogenin, see page 29, paragraph 0083, and DCA can be placed in a pharmaceutical composition with a pharmaceutically acceptable excipient, see pg. 9 paragraph 0025). On pages 26, Scheme 7, Moriarty teaches starting from hecogenin, a phytosterol, can be used to provide the A-B-C-D ring system for DCA, followed by additional steps found in Scheme 10A, 4 and 5, pages 29 and 24, respectively.  
Thus, Scheme 7 provides a route from hecogenin to compound 7.4, which is then converted to compound 10.2, Scheme 10A, which is followed by a Wittig reaction (2 carbons added at position C17), an ene reaction with methyl acrylate (CH=CHCO2CH3, which adds the 3 additional carbons to the C20), and hydrolysis of the methyl ester to DCA, see below. Thus, Moriarty does not teach the carbons from the Wittig reagent and the methyl acrylate (CH=CHCO2CH3) are plant derived as presently claimed.  


    PNG
    media_image4.png
    457
    772
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    600
    801
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    232
    788
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    506
    789
    media_image7.png
    Greyscale

Tullo teaches acrylic acid can be made from different biobased chemicals, see page 5/7, for the Road Map. Acrylic acid can be converted to methyl acrylate by a simple esterification with methanol. This reaction is exemplified in Scheme 5 with compound 4.2 converted to compound 5.1. The reaction adds 3 carbons to position C20 of the steroid ring system.
The Wittig reaction is used to introduce an ethylene group using ethylenetriphenylphosphorane (Ph3P=CHCH3) to C17 of the D ring of the phytosterol. The Wittig reagent can be made from ethanol (biobased) to make bromoethane by reacting with potassium bromide, which is then reacted with PPH3 to from the Wittig reagent. These two steps add the additional carbons required at the C20 position of the steroid fused ring system from plant sources. 
The reference also teaches the hecogenin starting material used in this document is of plant origin, in particular from yams, Dioscorea sp., see page 26, paragraph 0081. 
The ‘133 publication does not teach the DCA has a δ13C value in the range of 
 -20%o to -40%o. Cornet et al. teach that the carbon from yams have a δ13C value in the range of -25.39%o to -30.07%o, see abstract, which clearly lies within the range specified in claim 1. 
Furthermore, on page 53, Moriarty states that using “hydrocortisone derived from plant or plant based starting materials could provide DCA having any amount of 14C content,” see paragraph 0136. The 14C limitation of less than 0.1% is inherent if DCA is solely produced from plant sources.  
Moreover, claims 8, 10, and 14-24 are product-by-process claims, and as such, are also rendered obvious. When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Thus, Moriarty et al. in view of Cornet and Tullo renders obvious said claims. It would have been obvious to one of ordinary skill in the art to start with a yam source or another plant source as taught by Moriarty et al. for the steroid skeleton to obtain DCA characterized by a fossil carbon percentage of less than 0.1% and has a δ13C value in the range of -20%o to -40%o because Cornet et al. teach that yams have a δ13C value in the range of -25.39%o to -30.07%o. 

Conclusion
Claims 4, 6-8, 10, 14-24, 26, and 27 are rejected.
Claims 29 and 30 are withdrawn.
Claims 1-3, 5, 9, 11-13, 25, and 28 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626